Case 20-10343-LSS Doc5593 Filed 07/15/21 Pagelof3

FILED

ny 6-202" aia JUL 1S AM 9: 37

 

VIA CERTIFIED MAIL oLERK
© DANKPUPTCY cO
US. FR mE ie AY a

Judge Laurie Selber Silverstein
U.S. Bankruptcy Court
824 North Market Street, 6" Floor

Wilmington, Delaware 19801

Re: Boy Scouts of America and Delaware BSA, LLC
The United States Bankruptcy Court for the District of Delaware
Case No: 20-10343
SA — 63358

Dear Judge Silverstein,

As the youngest of 6 boys with only a mother to raise us it was hard to talk to my mother
most of the time. We where which you call dirt poor and looked at as nothing . | remember my
friends and two cousins went to big brothers and big sisters there was a man there ask me alot of
questions and he took me home and talk to my mom about putting me into the program and I
would have a big brother to help me through tuff times my mom agreed he pick me up one
weekend and told my mom he was wanting to put me into the boy scouts it would be a great
thing for me to make new friends and learn alot and feel proud of myself when | recieved patches
ect. She said yes | went with my big brother to a place to sign me up after I was signed up I was
told they where having a badge course when we could earn badges up Ogden Canyon so where |
can't remember the name I chose to forget many years ago. Anyway | was to be picked up on a
Friday by the scout master because my mom had one car and she worked | was so excited |
couldnt sleep the morning came and | wait outside for the scout Master I saw a gray van pull up
and | took off running to the van he didn't say a word to me nothing just a look | will never
forget he said get in so I did. Soon we where picking up more kids then headed to the camp place
it seem like hours but it wasn't we arrived . We started to unload the van and put our stuff away
it was getting late and the scout master told some other boys that had patches all over there
uniform to take the othe kid hiking show the the area except for me he had some stuff to go over
with me. He watch them leave told me to go to the tan big tent so | did as | walked in I felt to
strong hands grab me a push me to a dirt floor | ask what scout master | cant remember his name

    

family will suffer by the hands of God he took the necklace of his neck which it was a holy cross
and he put a light to it and burned me on my chest by my heart and said you be under the watch
full eye of God and if you tell anyone any body | will know and your mother will be punished
and family punished to where it will be your fault and your responsibility if they die this is what
happens to all boys in scouts and its up to me and God who gets what they want and need and
deserve. | remember how scared | was and the cross burned into my chest made it a reality it hurt
so bad I finally remembered all this | choice | made long ago to forget it . | never went home and
told no one at first because of the word he said | held it in for all that year never went back to
scouts never talk to my big brother either | only went to school after that | hide down by Weber
Case 20-10343-LSS Doc5593 Filed 07/15/21 Page2of3

river till school got out and go home as | did I became a alcoholic at the age 16 and | kept it up
till adult life | then gotten married had kids then divorced had 8 DUIs and tried suicide 12 times
all from what the Devil did to me | having a hard time believing I had to remember this again
and I just want this to stop a child should never have to live the horror of abuse and if that man
knew what he did to me and what it destroyed think he would care no I finding myself to want
to ask him but he dead and I am still here trying to leave this behind me once again.

Sincerely,

* im daughter wrote this letter for my father that can't read and write it's one of the hardest
thing i ever had to do to watch my father fight back the tears as he told me this and the look of
pure pain in his face that just killed me to see my father is a very good honest caring giving man
he is the best father a daughter could ask for and the greatest grandpapa my two daughter just
love and charish | hope this ends soon so my father can begin to forget again if he can and we
can all help support him in every way we can.

Thank you,
Case 20-10343-LSS Doc 5593 Filed 07/15/21 Page3of3

   

A
nt
OS0rr
ELPEOIE LOOSZ90
SSV1D-LSHId
35vLS0d sn

096'9$

_ €0'6L088

faite fe

TOSGT AeMElag “UOPSUTUATT AA
LOOP 9 “PINE JOYACIA, YIAON P78
qanoD Adjdn.pyUEg *S*9

UlI}SAIATIS 1IQ]IG sane] sspne

OE@ SLTS TOOO ost2 sooeg

12 We :
Grr HO
lat Ae

ie,

   
  

 

 

 
